DETAILED ACTION
This is a Notice of Allowability based on the 16/575,450 application response filed on 03/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eugene Mar on 05/19/2021.
The application has been amended as follows: 
In Claim 1 Lines 14-15, the limitation “a shaft being linearly movable relative to the frame and selectively pushing the mounting seat of the resistance assembly directly” should be ---a shaft being linearly movable to the frame and selectively pushing directly on the mounting seat of the resistance assembly--- 
In Claim 1 Lines 20-12, the limitation “a motor connected to the linearly movable component and selectively driving the linearly movable component to move linearly and push the mounting seat of the resistance assembly directly” should be ---a motor connected to the linearly movable component and selectively driving the linearly movable component to move linearly and push directly on the mounting seat of the resistance assembly---
In Specification Page 7 Line 2, “The shaft 21 selectively pushes the mounting seat” should be ---The shaft 21 selectively pushes directly on the mounting seat---
In Specification Page 7 Line 9-11, “The motor 31 is connected to the linearly movable component 32 and selectively drives the linearly movable component 32 to move linearly and push the mounting seat 11A, 11B ” should be ---The motor 31 is connected to the linearly movable component 32 and selectively drives the linearly movable component 32 to move linearly and push directly on the mounting seat 11A, 11B---


Allowable Subject Matter
Claims 1-3 are allowed.
The prior art of record Lohr (US Patent No. 8,052,581),  Huang (US Patent No. 10,639,512), and Wu (US Patent No. 9,707,430) are the closest prior arts to the claimed invention but fails to teach or render obvious a manual adjustment assembly mounted on the frame and having a shaft being linearly movable to the frame and selectively pushing directly on the mounting seat of the resistance assembly and a motor connected to the linearly movable component and selectively driving the linearly movable component to move linearly and push directly on the mounting seat of the resistance assembly
Claims 2-3 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NYCA T NGUYEN/Primary Examiner, Art Unit 3784